Opinion by
Sullivan, J.
The sample is a highly ornamental bottle cap of what appears to be gilded metal and glass. Set in the top of the metal portion of the cap is a brilliant faceted yellow stone resembling a'topaz. Attached to the under side of the cap is a round pointed glass rod, apparently for use as a perfume dropper. The record was very incomplete and the testimony was entirely with reference to only one item. As there was no competent proof to bring the merchandise within the claim made the protest was overruled.